This is an appeal from a decree of the court of chancery advised by Vice-Chancellor Davis, dismissing a bill of complaint filed under the provisions of P.L. 1909 ch. 157 p. 233. Rev.Stat. 2:76-38 to 2:76-45.
The complainant is the owner of a number of lots in the township of Pennsauken, county of Camden, which, with other lots, were originally conveyed subject to certain building restrictions. By proceedings under the statute it was sought to have the restrictions declared non-existent and invalid, either because of the failure to create a neighborhood scheme or because of an abandonment thereof through continued violations of the restrictions. *Page 602 
Upon examination of the pleadings and proofs in the cause we are of the opinion that the bill of complaint was properly dismissed.
The decree is affirmed.
For affirmance — PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 12.
For reversal — None.